Citation Nr: 1143484	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for depression, to include as secondary to a back disability.



REPRESENTATION

Appellant represented by:	John L. Jernigan, III, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 5, 1981, to March 4, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel Board hearing in August 2010.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from October 5, 1981, to March 4, 1982.  The Veteran's service treatment records (STRs) include an enlistment examination dated in September 1981.  The Veteran did not report any history of back problems on his Report of Medical History.  No abnormality of the back was found on the physical examination.

The Veteran completed his period of a basic training at Fort Leonard Wood, Missouri, in November 1981.  He was transferred to Fort Jackson, South Carolina, for completion of his advanced individual training (AIT) in December 1981.  The Veteran's personnel records reflect that he was to be transferred to Germany after completion of the training; however, he developed a problem with his back.

The STRs do not reflect any type of injury to the Veteran's back.  Rather there is an outpatient entry from January 28, 1982, that documents a complaint of low back pain at the left lumbosacral area for the last 1-2 days.  The initial onset was said to have been during physical training.  The Veteran was treated with Motrin and ice and was to return to the clinic if needed.  The assessment was possible acute lumbosacral strain.

There are no additional treatment entries and no report of hospitalization.  A last outpatient entry, from February 24, 1982, noted that the Veteran was advised of the presence of spondylolysis and the Army regulation concerning the condition.  He was further informed that, if there were no symptoms which precluded performance of duty or assignment limitation, he could be retained.  He was further informed that the condition was a developmental one, as presently thought, and minor trauma (push-ups) would not cause the problem.  The entry noted that the Veteran wanted to be discharged.  

The Veteran was processed for discharge by an Entrance Physical Standards Board.  The report was dated, and approved, on February 18, 1982.  The report noted the Veteran's current complaint of acute low back pain in the lumbosacral area.  There was no history of any type of injury.   No history of hospitalization for any period of time was noted in the report.  X-rays were said to show spondylolysis of L5.  This was the final diagnosis of the board.  The condition was determined to be pre-existing and congenital.  Finally, the Veteran was said to be medically unfit for enlistment.  The board report reflects that the Veteran was given legal counsel and concurred with the finding and disposition of the board.  

The Veteran was discharged in March 1982.  He submitted a claim to establish service connection for a back disability that same month.  The Veteran's claim was denied in November 1982.  His claim was re-adjudicated after his STRs were received in November 1982.  The RO confirmed the denial of the claim that same month.  

The Veteran sought to reopen his claim for service connection in June 2003.  At that time he alleged that he suffered an injury to his lower back in service.  He said that he had fallen down some stairs when hurrying to formation.  He further alleged that he was hospitalized in service for approximately one month.  

The Veteran submitted private medical records with his claim.  The records included outpatient evaluations from S. Barnes, M.D., dated in May 1996.  Dr. Barnes recorded a history of back problems for the Veteran dating back to his military service.  The Veteran gave a history of fracturing his back in service.  An X-ray was said to show no evidence of an acute fracture but there were some arthritic changes and "perhaps" an old injury at L4.  He was to have a magnetic resonance imaging (MRI) of the lumbosacral spine.  However, no such report was noted in the records submitted.

The other medical evidence was records from J. B. Ray, M.D., for the period from August 1996 to October 1996.  The Veteran related a history of falling down some stairs in service.  He told Dr. Ray that he had fractured his L5 vertebra.  The Veteran said he had had trouble with his back ever since.  He reported a second incident where he said he fractured his back between the shoulder blades when he fell out of a car when he was 21.  Dr. Ray had X-rays of the lumbosacral spine done along with an MRI in August 1996.  The results included several findings but no evidence of a fracture of any lumbosacral vertebra was noted.  Dr. Ray said the tests showed spondylolysis at L5-S1.  He said the Veteran reported a fracture at that spot.  

The Veteran underwent a tomogram in September 1996.  The results of that study were that the Veteran had spondyloschisis of lumbar 5 without spondylolisthesis.  The defects were said to be congenital in origin.  No evidence of fracture of any vertebra was noted in the report.  Dr. Ray reviewed the results of the tomogram.  He noted the finding that the defect was considered to be congenital in origin but felt that it could be related to the fracture that the Veteran said occurred in service.  A history and physical report from October 1996 noted that the Veteran was admitted for surgery to his back.  Dr. Ray identified the Veteran with an unstable lumbar spine with a spondylolysis, bilateral, at L5-S1.  He called it a pars interarticularis defect.  He said it was not absolutely certain whether it was posttraumatic or congenital.  The plan was to surgically explore and correct the instability.  There is no indication the surgery was ever performed.  Moreover, the Veteran did not submit any additional medical records from Dr. Ray.

The Veteran's claim was denied in November 2004.

He submitted his current claim for service connection in December 2006.  He included the issue of service connection as secondary to his claimed back disability.  The Veteran reported his assertion that he fractured his back in service and was hospitalized for approximately one month before he was discharged from service.  He included evidence that he had been awarded disability benefits by the Social Security Administration (SSA) for his back and for a psychiatric disability.  

The Veteran submitted several lay statements from family members that attested that they knew the Veteran was hospitalized in service for a back injury.  They said they had called the base hospital, Moncrief Army Hospital, and were informed of the Veteran's condition at the time of his injury in 1982.  

The SSA records included additional treatment records from Dr. Barnes.  Of note, are follow-up records from June 1996 that include an MRI of the lumbar spine of June 25, 1996.  The MRI report noted a claimed history of low back pain and old fracture.  No fracture was seen at L5, or anywhere else in the study.  It was said to be normal.  There is a June 26, 1996, treatment note from Dr. Barnes that acknowledges the MRI report and that the scan was negative.  The Veteran was said to have low back pain.  Another entry, from 1997, noted that the Veteran said he had been scheduled for surgery but had gotten up from the operating table and left without the surgery.  

The veteran submitted an opinion letter from Dr. Barnes that was dated in February 2010.  In that regard, Dr. Barnes provided a thorough review of the STR entries.  He also provided the Veteran's stated history of being injured in service.  Dr. Barnes took issue that only x-rays were done in service and not an MRI.  He pointed to the results of a January 2007 MRI as showing evidence of spondylolysis at L5.  He said the study also showed a bulging disc between L5 and S1.  He opined that it was more likely than not that the Veteran's fall in service gave rise to the bulging disc identified in January 2007.  It is noteworthy that Dr. Barnes did not reference his own records, to include the normal MRI study of June 1996 where no bulging disc was identified.  

The Veteran was afforded a VA examination to assess his claim in March 2011.  The examiner was requested to determine the nature and etiology of any current back disability.  The examiner was further requested to state whether any current back disorder clearly and unmistakably existed prior to service.  If so, was there clear and unmistakable evidence that the disability did not undergo aggravation during service.  A third question was, if there was aggravation during service, was the evidence clear and unmistakable that the aggravation was due to the natural progression of the disorder.  Finally, the examiner was asked, for any current back disorder that did not pre-exist service, whether it was at least as likely as not the current back disorder was related to service.

The examiner failed to provide the requested opinion(s).  The only diagnosis provided by the examiner was spondylolysis of L5.  He did not address the MRI and X-ray evidence and diagnoses of other back disorders of record.  The examiner did state that the spondylolysis clearly and unmistakably pre-existed service.  The examiner further stated that the disability did not undergo any aggravation during service.  He did not state the finding as requested, e.g., that it was clear and unmistakable that the disability was not aggravated during service.

There is a presumption of soundness afforded to veterans on entry to service.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See Wagner, 370 F.3d at 1093-94; see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

The examination report in this case did not comply with the remand instructions.  The examiner did not state whether there was clear and unmistakable evidence that the Veteran's disability was not aggravated by service.  Further, the examiner did not address the other diagnoses of record.  A new examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The RO should contact the appropriate agency to request any additional outstanding STRs for the Veteran relating to his claimed hospitalization at Moncrief Army Hospital.  The records request should encompass his entire period of service at Fort Jackson - December 1981 through February 1982.  

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his low back disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder.  

The examiner is advised that the Veteran asserts that he injured his back in a fall down some stairs in service in early 1982.  His STRs do not reflect such an injury.  The STRs show a complaint of low back pain related to physical training beginning in January 1982.  The Veteran was found to have spondylolysis of L5 and determined to not meet medical standards for enlistment and was discharged.

The earliest postservice medical evidence provided is dated in May 1996.  The Veteran complained of back pain that he related to his alleged back injury in service.  His has maintained that he fractured his back in the fall in service.  Records from Dr. Barnes and Dr. Ray document evaluation and treatment in 1996.  Of note are records from Dr. Barnes in the SSA records that are dated in June 1996.  These included a normal MRI of the lumbar spine and an assessment of back pain.  However, Dr. Ray had an MRI done on the Veteran in August 1996 that was not normal.  

The examiner is requested to identify any and all disorders of the low back that can be said to exist from the date of claim, December 2006, to the present.  

As to any disorder identified, the examiner is requested to provide an opinion as to 1) whether the disorder pre-existed the Veteran's service, if so the examiner should cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service; 2) if the examiner finds that the disorder pre-existed service, they are also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it is determined that any low back disorder did not pre-exist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any currently diagnosed low back disorder can be related to the Veteran's service.

A complete rationale for any opinion expressed must be provided.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  The RO must ensure that the medical examination report and requested opinion(s) comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, supra.

5.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran, and his attorney, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


